Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Thomas Scherer, Reg. No. #45,079 on 3/10/21.  The application has been amended as follows:
-Claims 1-9, 11 have been canceled.
-Claims 13-19 have been added.

13.	(New) The restart standby control method for the internal-combustion engine according to claim 10, further comprising executing a detection as to whether the belt tension is in the low-tension period directly or indirectly.
14.	 (New) The restart standby control method for the internal-combustion engine according to claim 13, wherein the detection is executed on a basis of a rotational acceleration of the crankshaft.
15.	(New) The restart standby control method for the internal-combustion engine according to claim 13, wherein the detection is executed on a basis of a rotational acceleration of the motor generator.

The restart standby control method for the internal-combustion engine according to claim 13, wherein the detection is executed on a basis of a displacement of a tensioner disposed between the crankshaft and the motor generator.
17.	(New) The restart standby control method for the internal-combustion engine according to claim 13, wherein the detection is executed on a basis of a force exerted on a tensioner disposed between the crankshaft and the motor generator.
18.	(New) The restart standby control method for the internal-combustion engine according to claim 13, wherein the detection is executed on a basis of a shaft torque of the crankshaft.
19.	(New) The restart standby control method for the internal-combustion engine according to claim 13, wherein the detection is executed on a basis of a shaft torque of the motor generator.

Allowable Subject Matter
Claims 10, 12-19 are allowed.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D. T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747